Opinion of the Court
Darden, Judge:
The law officer’s inquiry into the accused’s plea of guilty to a charge of desertion, in violation of Article 85, Uniform Code of Military Justice, 10
USC § 885, is similar to that found in United States v Care, 18 USCMA 535, 40 CMR 247. The procedure followed in this case, however, would not meet the standard that must apply to cases *592tried thirty days after the decision in United States v Care, supra.
The accused, in mitigation, simply indicates that he was then a base parolee and desired to remain in the Marine Corps and go to Vietnam. His testimony does not impair his statement found among the allied papers that “I had no intent of returning to duty, had I not been apprehended.” We, therefore, believe his plea of guilty to be provident.
The decision of the board of review is affirmed.
Chief Judge Quinn concurs.